Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered April 11, 2006, convicting him of operating a motor vehicle while under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The enhanced sentence imposed due to the defendant’s failure to comply with the conditions of the plea agreement was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Miller, Balkin, Leventhal and Hall, JJ., concur.